920 N.E.2d 1068 (2010)
PEOPLE State of Illinois, respondent,
v.
ARON R., petitioner.
No. 109447.
Supreme Court of Illinois.
January 27, 2010.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in People v. Aron R., case No. 1-07-2684 *1069 (07/27/09). The appellate court is instructed to reconsider its decision in light of People v. Samantha V., 234 Ill.2d 359, 334 Ill.Dec. 661, 917 N.E.2d 487(2009).